Citation Nr: 1715500	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-13 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to a service connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a
May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing which was chaired by the undersigned Veterans
Law Judge at the RO in November 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In February 2010 and March 2014, the Board remanded the case for further development to obtain additional treatment records as well as a new VA examination.  

FINDING OF FACT

The Veteran has not had peripheral vascular disease (PVD) at any time during the appeal period.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated by service, a vascular disorder may not be presumed to have been incurred during service, and PVD is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A.  Duty to Notify

VA's duty to notify was satisfied by May and June 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Thus, the duty to notify has been met.

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In May 2014 VA sent the Veteran a Duty to Assist development letter asking him to submit additional evidence to support his appeal.  The Veteran submitted a response letter on August 2014.  The Veteran's service treatment records (STRs), reports of post-service medical treatment, private medical records, and the reports of multiple VA examinations have been associated with the record.  

A VA examination was completed in July 2014, with addendum medical opinions obtained in August 2014 and in March 2015.  The directives having been substantially complied with, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).





II.  Service Connection Law and Regulations

The Veteran seeks service connection for peripheral vascular disease (PVD) of the right lower extremity, to include as secondary to coronary artery disease or diabetes mellitus.  As explained below, the Board finds that the Veteran is not entitled to service connection.

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arteriosclerosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran served on active duty from July 1976 to July 2000.

At the November 2009 hearing in St. Petersburg, Florida, the Veteran asserted that he developed an atherosclerotic process and PVD, which eventually affected not only his heart, but also his lower extremities.  He based this assertion upon statements from doctors providing cardiac care to him over the years, treatment records, and research he conducted, including literature from the American Heart Association.

In August 2014 the Veteran provided a written statement concerning treatment he received from several doctors.  The Veteran attached a nexus statement from December 2009 and a treatment record from October 2006 indicating PVD is a coronary artery disease (CAD) equivalent, for which the Veteran is already service connected.  The Veteran also enclosed an undated nexus statement from a staff cardiologist at Elgin AFB which shows weak pulse and mild PVD, as well as treatment records from February 2012.  

Treatment records from Eglin Air Force Base Hospital indicate a history of CAD and cardiovascular treatment as early as April 2006.  An October 2006 statement connects PVD with CAD, which the doctor opines the Veteran undoubtedly began to develop many years ago.  A January 2007 treatment record lists PVD under a section of "problems."  A June 2010 statement from a cardiologist indicates the following with regard to PVD: "Patient has been evaluated by vascular surgery and does not seem to have any large vessel hemodynamically significant disease."  An undated statement from a staff cardiologist at Eglin AFB indicated that the Veteran developed diabetes and other conditions on active duty "which almost certainly led to the development of peripheral vascular disease and coronary artery disease years later."  The statement lacks a date or reasons and bases upon which this conclusion is reached.  Another similarly formatted nexus statement from December 2009 from Eglin AFB contains a box checked that PVD, CAD, and diabetes were "as most likely caused by or a result of" and lists a date prior to June 1999 for PVD.   There are no reasons or bases provided for this statement.

VA treatment records from May 2010 indicate the Veteran stated he experienced non-reproducible claudication symptoms with variable distances for approximately ten years, with the right leg worse than the left leg.  Vascular testing from May 2010 revealed a normal physical examination with normal ankle brachial index bilaterally.  Vascular testing was also conducted in July 2014, and resting and exercise lower extremity arterial examinations revealed both legs were normal.

Subsequent Eglin AFB records from September 2012 show ankle branchial index testing revealed diminished pulses, but the Veteran's ankle brachial index was normal bilaterally, and his toe pressures and toe brachial index were also normal bilaterally with no indication of claudication.  There was no diagnosis for PVD following this testing.  In November 2014, the Veteran's bilateral femoral pulses were recorded as normal with no edema.

Treatment records from Fort Walton Beach Medical Center indicate the Veteran underwent cardiac catheterization in July 2014 and August 2014.  These records note a history of peripheral vascular disease and secondary diagnosis of peripheral vascular disease with claudication in July 2014.  They do not contain any objective vascular testing to support the diagnosis.

The Veteran received a VA examination in July 2014 to reconcile conflicting medical findings with the recent examination findings which do not support a diagnosis of PVD.  In the July 2014 VA examination and subsequent August 2014 addendum, the physician opined the Veteran does not have PVD or a present related disability.  The physician reviewed the Veteran's medical records and considered other factors in rendering his opinion.  The physician based this opinion on normal vascular study of the lower extremities. The physician stated that lower extremity arterial exams revealed indices in bilateral lower extremities which are consistent with a normal systemic arterial exam.  The physician opined there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic PVD of the lower extremities condition, concluding the Veteran does not have this disability.

In an August 2014 addendum medical opinion to the July 2014 VA examination, the physician opined that the Veteran does not have a PVD disability.  He stated that no further medical opinion can be rendered as no condition is diagnosed.  He concluded that the Veteran is "normal" with respect to PVD.

In his March 2015 addendum medical opinion further addressing past medical treatment records, the physician addressed the nexus statements and diagnosis from Elgin AFB.  The physician explained that the undated nexus statement and December 2007 findings of a weak pulse and history of vascular disease are a personal subjective appreciation of a pulse, a collection of anecdotal information, and do not constitute objective prove of a disability.  The physician further opined that why the study in December 2007 was interpreted as mild PVD would be cause for speculation.



IV.  Analysis

The Veteran contends that he has PVD of the right lower extremity, to include as secondary to coronary artery disease or diabetes mellitus.  Although diagnosed early in some records, later evidence indicates the Veteran does not have and never did have PVD.  

The Veteran is competent to relate what he has been told by a professional.  Here, there are impressions or diagnoses of PVD.  The Veteran is competent to relate such fact.  

Here, the most probative medical evidence is the June 2014 VA examination report and subsequent August 2014 and March 2015 addendum medical opinions indicating the Veteran does not have PVD.  The physician clearly opined that there is insufficient evidence to warrant or confirm a diagnosis of acute or chronic PVD of the Veteran's lower extremities condition or its residuals.  He based this opinion on the normal vascular study of lower extremities in 2010 and in 2014 as objective evidence that the Veteran does not currently have a PVD disability.  The physician based his conclusion upon the normal vascular study results and his rejection of the previous subjective nexus opinions.  He dismissed previous nexus medical opinions as essentially lacking fully articulated reasons and bases.  The Board finds the June 2014 VA examination and subsequent addendums are entitled to greater probative weight.  

The December 2009 and undated Eglin AFB staff cardiologist nexus statements are less probative because they lack reasons and bases, relying instead on subjective opinions.  These and other supporting statements contain diagnoses, but lack objective vascular findings to support their conclusions.  They also do not indicate the entire current claims file was reviewed, including evidence received and test results since they were rendered.  The Veteran submitted them again with August 2014 letter, but they were not updated to indicate a review of the most recent treatment records.  The Veteran's own statements have been considered.  However his lay evidence is accorded no greater probative value than the medical evidence upon which it is based. 
The Veteran has not provided any probative medical opinions to rebut the VA medical opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The March 2015 VA addendum opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  Consequently, the July 2014 VA examination and terminal March 2015 VA addendum medical opinion are the most probative and credible medical evidence regarding a current PVD disability.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's claim for service connection for PVD must be denied.  

The guidance established in 38 C.F.R. § 3.303(b) is applicable in this case.  It is clear that the appellant has had a diagnostic label.  However, providing a label (diagnosis) is not adequate.  There must be characteristic manifestations sufficient to identify the disease entity.  Here, the most probative evidence establishes that, in fact, the appellant does not have the disease and does not have disability related to such disease.

Whether the issue is addressed as direct, presumptive, or secondary, the result is the same.  Since the most probative evidence establishes that he does not have PVD, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Consequently, the Veteran is not entitled to service connection for PVD on any basis.  



ORDER

Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to a service connected disease or injury, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


